          Case 2:21-cv-01190-MCE-CKD Document 1 Filed 07/06/21 Page 1 of 5



 1   DAVID J. BEAUVAIS (SB #84275)
 2   1300 Clay Street, Suite 600
     Oakland, California 94612
 3   Telephone: (510) 517-1348
     Facsimile: n/a
 4   Email: davebeau@pacbell.net
 5
     Attorney for Plaintiffs
 6   STEPHANIE TEJADA-OTERO and
     LLOYD BERNARD
 7
 8                              UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA
10
     STEPHANIE TEJADA-OTERO and                    ) No.
11   LLOYD BERNARD,                                )
                                                   )
12                   Plaintiffs,                   ) COMPLAINT FOR DAMAGES
                                                   ) [42 U.S.C 1983]
13
                                                   )
14           vs.                                   )
                                                   )
15   CITY OF TRACY; FABIOLA                        )
16   HERNANDEZ in her individual capacity )
     as a police officer of the City of Tracy;     )
17   YORDAN COSS in his individual capacity )
     as a police officer of the City of Tracy, and )
18   DOES 1 through 20,                            )
19                                                 )
                     Defendants.                   )
20                                                 )
     ____________________________________)
21
22
           Plaintiffs allege:
23
24                                         I. INTRODUCTION
25
          1. This is a civil rights action arising from unconstitutional and unlawful actions taken by
26
          the City of Tracy Police Department, and Officers Fabiola Hernandez, Yordan Coss and
27
          DOES 1 through 10 at a Walmart store in Tracy, California beginning on July 3, 2019 and
28
          into the early morning hours of July 4, 2019.

                                                    1
     Case 2:21-cv-01190-MCE-CKD Document 1 Filed 07/06/21 Page 2 of 5



 1
 2
                                                 II. VENUE
 3
     2. The claims alleged herein arose in San Joaquin County, California. Venue properly
 4
     lies in this District.
 5
 6                                       III. THE PARTIES

 7
     3. Plaintiffs are competent adults residing in the County of San Joaquin, California.
 8
     4. Defendant City of Tracy is a local public entity organized under the laws of the State of
 9
     California.
10
     5. Each of the named individual Defendants is a police officer employed by the City of
11
     Tracy, and acted in the scope or course of his or her employment in doing the things com-
12
     plained of herein, and acted under color of law in violating the rights of the Plaintiffs.
13
     6. Plaintiffs do not know the true names and capacities of the defendants sued herein as
14
     DOES 1 through 20. Plaintiffs are informed and believe and on that basis allege that said
15
     DOES are each responsible in some manner for the injuries Plaintiffs sustained herein and
16
     that each of the defendants is the copartner and/or joint venturer, manager, agent, servant,
17
     or employee of the others in doing the acts complained of herein, and acted within the
18
     scope of that agency or employment. Plaintiffs will amend their complaint to allege the
19
     identities of the DOES when ascertained.
20
     7. Plaintiffs are informed and believe, and on that ground allege that at all times mentioned
21
     herein, each of the defendants was the manager, agent, employee, copartner and/or joint
22
     venturer of each other defendant, and in doing the things herein alleged, acted within the
23
     purpose and scope of said agency, employment, co partnership and/or in furtherance of
24
     such joint venture and such acts were consented to and ratified by each other defendant.
25
     8. In doing the acts alleged herein, the individual defendants named fictitiously as “DOES”
26
     in this complaint, and each of them was on duty as police officers in uniform, armed, carry-
27
     ing badges and thus, were acting within the scope and course of their employment with the
28


                                                 2
     Case 2:21-cv-01190-MCE-CKD Document 1 Filed 07/06/21 Page 3 of 5



 1   City of Tracy.

 2   9. In doing the acts alleged herein, defendants and each of them had a duty to protect the

 3   health and safety of the plaintiff and they failed to exercise due care in the enforcement of

 4   that duty.

 5
 6                                            IV. FACTS

 7   10. Plaintiff Tejada-Otero waited with her purchases to use the self-service checkout coun-

 8   ter, Plaintiff Bernhard left to go to a different part of the store and agreed to meet back up

 9   with Tejada-Otero when he was done. After Bernhard left, an unknown male riding a

10   Walmart electronic grocery cart with store items in his basket pushed in front of Tejada-

11   Otero in the line. Tejada-Otero told the man in a cordial tone of voice “It’s

12   fine. You go in front of me.” The man then loudly responded, “What did you say stupid

13   bitch?” Tejada-Otero said “excuse me” as the man leaves the check-out area without pay-

14   ing for his items. Tejada-Otero then pulls out her phone to record the man as he moves to-

15   ward the exit. The man then grabs a stationary cart and shoves into Tejada-Otero’s knee.

16   Tejada-Otero pushed the card in the direction of the fleeing unknown who grabs the cart

17   and pushes it toward another customer where it strikes her on the arm.

18   11. The man leaves the store, packs his stolen property into his car, and drives away.

19   12. Tejada-Otero walked over to the customer to make sure she was ok, and then met up

20   with Plaintiff Bernhard at the self-checkout area.

21   13. Plaintiffs waited for police to arrive to make a report of the incident. Defendant Coss

22   was the first to arrive. He asked her in cordial manner to tell him what had happened.

23   Tejada-Otero suggested that he speak first with the other customer who had been injured,

24   and when he was done taking that statement, he could come back and talk to her. At all

25   times, Tejada-Otero believed that she was a victim of an assault waiting to tell her story.

26   14. While waiting for Coss to return, Defendant Hernandez entered the store and came over

27   to stand by Plaintiffs. She asked Tejada-Otero questions about what happened. Tejada-

28   Otero declined to speak to Hernandez, and to avoid any confusion, she told Hernandez that


                                                 3
     Case 2:21-cv-01190-MCE-CKD Document 1 Filed 07/06/21 Page 4 of 5



 1   she would wait for Coss. Tejada-Otero did not feel comfortable because Hernandez dis-

 2   played attitude from the minute she arrived. Even so, nothing that Hernandez did or said

 3   suggested that she was detained, but when Tejada-Otero stood up from the cart she was sit-

 4   ting on to stretch her legs, Hernandez asked where she was going. She questioned Bernhard

 5   in a similar manner when he started to walk around. Neither Plaintiff had any reason to be-

 6   lieve they were detained.

 7   15. Hernandez then grabbed Tejada-Otero’s sweater and reached for her neck. Bernhard in-

 8   terceded, placing himself between Tejada-Otero and Hernandez with his arms outstretched.

 9   Coss then ran over and body-slammed Tejada-Otero to the floor. She landed on her stom-

10   ach. Coss cuffed her. Hernandez and Coss put Bernhard up against the wall and cuffed him.

11   Both Plaintiffs were taken outside to patrol cars and given citations for 148 PC. Charges

12   against them were dismissed at arraignment.

13
14
                                 V. FIRST CAUSE OF ACTION
15                                  Violation of 42 U.S.C. 1983
16   16. Plaintiffs re-allege and incorporate by reference paragraphs 1 through 15 of this Com-
17   plaint.
18   17. In doing the acts complained of herein, Defendants acted under color of law.
19   18. In doing the acts complained of herein, the City of Tracy, each of the named Defend-
20   ants, and each of the Doe Defendants violated Plaintiffs’ rights under the Fourth and Four-
21   teenth Amendments by falsely arresting them and using excessive force to accomplish the
22   arrests.
23   19. As a direct and proximate result of Defendants' actions, Plaintiffs suffered physical
24   harm, emotional harm, distress, and humiliation in an amount within the jurisdiction of this
25   Court.
26   20. In doing the acts described herein, the named individual Defendants, and Does 1
27   through 20 acted with malice and oppression, entitling Plaintiffs to an award of punitive
28   damages in accordance with proof.


                                                4
          Case 2:21-cv-01190-MCE-CKD Document 1 Filed 07/06/21 Page 5 of 5



 1        21. At the time of the incident alleged herein, the City of Tracy had unconstitutional poli-

 2        cies and practices which caused injuries to Plaintiffs including, but not limited to, a failure

 3        to train its officers to use reasonable force and to make arrests only when there is probable

 4        cause.

 5
 6                                        VI. JURY TRIAL DEMAND

 7        22. Plaintiffs demand a jury trial.

 8
 9
                                       VII. PRAYER FOR RELIEF
10
     WHEREFORE, Plaintiffs pray for relief as follows:
11
           1. For compensatory damages against each defendant in accordance with proof;
12
13         2. For punitive damages against each of the named individual Defendants and Does 1
14   through 20 in accordance with proof:
15         3. Reasonable attorney's fees pursuant to 42 U.S.C 1988;
16         4. Costs of suit; and
17         5. Such other and further relief as the court deems appropriate.
18
      Dated: July 3, 2021
19                                                 /s/ David J. Beauvais
20                                                 DAVID J. BEAUVAIS
                                                   Attorney for Plaintiffs
21                                                 STEPHANIE TEJADA-OTERO and
                                                   LLOYD BERNHARD
22
23
24
25
26
27
28


                                                      5
